502 P.2d 1105 (1972)
The PEOPLE of the State of Colorado
v.
Joseph C. JAMES, a/k/a Colin James, Attorney Respondent.
No. 25625.
Supreme Court of Colorado, En Banc.
November 13, 1972.
*1106 Duke W. Dunbar, Atty. Gen., John P. Moore, Deputy Atty. Gen., L. James Arthur, Asst. Atty. Gen., Denver, for the People.
Colin James, pro se.
PRINGLE, Chief Justice.
This is a proceeding in discipline against Joseph C. James, also known as Colin James, who was admitted to practice law in the State of Colorado on March 12, 1941. The matter is now before us following the filing of charges, a hearing, and the report, findings, conclusions and recommendations of the Supreme Court Grievance Committee. On June 27, 1972, the Committee held a formal hearing and then made its findings.
The gravamen of those findings was that a Miss Frances F. Teare, who was approximately 75 years of age, had employed the Respondent to prepare a will for her. She was most concerned about the will because of her age and thereafter attempted to contact Respondent on numerous occasions concerning its completion. She was utterly unsuccessful in these efforts. The will was not executed until at least eight months after she requested the will to be prepared and then only after she had filed a complaint with the Grievance Committee.
The Committee found that Respondent's failure to prepare a will for at least eight months after one is employed to do so, especially where the person is an aged person, was grossly negligent and showed a total lack of responsibility. We agree. The Committee recommended that the Respondent be indefinitely suspended.
Our records show that we have administered private censures to this Respondent on two other occasions, and that in November of 1971, the Respondent was suspended from the practice of law for one year as a result of other derelictions of duty.
It was the Court's determination that disbarment was the proper action in this case. We so advised the Respondent and gave him an opportunity to file any written objections he might have to this action. He filed no objections. Accordingly, it is the judgment of the Court that this Respondent be disbarred from the practice of law within the State of Colorado. Costs incurred in the action in the sum of $107.55 shall be paid by the Respondent to this Court within 90 days.